Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,173,955 B1 to Perrie et al.
Re claim 9, Perrie discloses an apparatus for conducting a wagering process comprising: a plurality of playing dice (The Abstract of Perry describes that his invention comprises, “A method for playing a stand-alone and a bonus casino poker dice having X dice, each of the X dice having F faces with a different symbol thereon so as to form a set {S} of symbols on each of the X dice. The method of the present invention includes the steps of placing a wager; rolling the dice; holding none, any, or all of the rolled dice; ending the casino poker dice game when the dice are all held or when re-rolling occurs Y times; paying any winning combinations of symbols based on the placed wager and in response to the step of ending the game; re-rolling the non-held dice when less than all the X dice are held; and repeating various of these steps until the game ends. Variations on this basic method are set forth for stand-alone games, bonus games, used in conjunction with underlying gaming machines.” Fig. 2 diagrams a standalone table apparatus embodiment of this game comprising 
a playfield adapted for use of the plurality of dice (Figs. 2, 3 and 5 diagram contemplated embodiments of the invention each utilizing physical dice, wherein Fig. 2 comprises playfield 200, Fig. 3 comprises playfield 300, and Fig. 5 comprises an upright top portion 302 dedicated to the dice game, which also teaches a playfield therefore.), the playfield including:
a wagering layout having indicia representing a plurality of different final game results (Figs. 2, 3 and 5 each comprise a payoff table 230. Perrie presents the exemplary contents of such a payoff table in Tables I and II of the disclosure, wherein contemplated payoff tables includes a listing of predetermined final game results such as 4-of-a-kind, Full House, and 5 of a kind 6’s on the first roll and corresponding payout amounts.) and
physical retaining means for physically retaining selected dice according to the outcome of a first cast of the plurality of dice matching one or more first criteria, and for any remaining dice after the first cast, physically retaining further selected dice according to the outcome of the first cast of the dice together with the outcome of one or more successive casts of the remaining dice matching one or more successive criteria, respectively (The Abstract, 3:40-55, and 4:50-60 describe that the dice game of Perrie, which can be a stand-and a recessed throw area 240” wherein, “the design and location of the throw area 240 are matters of design choice”. 7:22-30 describes the computerized standalone embodiment of Fig. 3 wherein the dice can be mechanically driven by stepper motors such that they can be used to display random roll results. In this embodiment, Perrie notes that, “provision must be made to hold dice after a roll and this occurs in area 310 by means of buttons A through E. Button A corresponding to die 20A, etc. This would correspond to similar buttons that are used in conventional video poker games which are selectively activated to hold a card during play of a hand of poker. Hence, when a player pushes, for example, button A, it becomes lit and the die 20A is not re-rolled. It can be appreciated that after a roll, all five of the dice shown in FIG. 3 can be held by pushing all five of the buttons A through E. In which case, the hand is over. Furthermore, it is well within the skill of the art to provide the function of the buttons A through E actually on area 240 when area 240 is a touch 40 video screen so that a player may simply touch the dice or an area labeled “hold” near the dice to hold the dice before the next re-roll.” 9:28-36 similarly describes the use of stepper motors to drive rolling and selective holding of mechanical dice. The Examiner finds that the recessed throw area 240 
Re claim 10, As described in the Abstract, 3:40-50, 4:50-60, and 5:16-65, a player selectively holds and rerolls dice in order to attempt to form the most valuable winning combinations specified in Tables I and II. 5:20-60 contemplate strategies that might be employed by a player depending on the dice displayed after a first roll. An example provided is a player choosing to reroll some non-held dice to achieve a five-of-a-kind outcome on the second roll, which teaches the claimed successive, second, final criteria.
Re claim 11, as discussed in the rejection of claim 9, the physical retaining means for the manual table game embodiment of Fig. 2 is a throw area 240, and in the computerized embodiments of Figs. 3 and 5 the physical retaining means comprises a plurality of mechanical dice driven by steppers and controlled by buttons or touch-screen hold controls operated by a player.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Perrie in view of US 2011/0006478 A1 to Cline.
Re claim 12, Although Perrie teaches both manual, table based physical and electronic embodiments of his multiple dice rolling wagering game, wherein in the embodiment of Fig. 2, a player P casts and re-casts physical dice into a recessed throw area 240, and further wherein Perrie admits in 1:55-2:22 that his invention is an adaptation of YAHTZEE for wagering purposes, Perrie does not go into detail as to whether a tumbler can be used to cast the dice as in the HASBRO home game of YAHTZEE. Cline is an analogous multiple dice rolling game. Cline admits in [0003] that it is known for “rolling a number of dice (e.g., 5 or 6) from a cup to produce combinations of scoring dice” and that “Many of such games are very old”. It would have been obvious to one having ordinary skill in the art at the time of the invention that Perrie’s multiple dice rolling game, which is admittedly a wagering adaptation of the HASBRO game of YAHTZEE, could have included a cup (tumbler) for rolling dice as is admittedly old and well-known in the art by Cline without causing any unexpected results. The motivation would be to facilitate the casting of dice by persons with small hands for whom holding and shaking a large number of dice might be difficult. Also, casting multiple dice from a cup can provide an . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715